DAYTON, J.
The bill of particulars states an agreement of partnership, the purchase of certain articles, time spent, and defendant’s refusal to enter into partnership relations. On the trial the partnership agreement was received in evidence, and the court thereupon gave judgment for the defendant, “without prejudice to a new action in the proper court.”
It would seem that by a liberal construction of the oral complaint, “Breach of contract and partnership agreement,” plaintiff might have proved a claim for damages for the breach. No partnership accounting was ever asked or involved. Only one question was put to the plaintiff as to what he did after the agreement was signed, and that was not answered.
The judgment should be reversed, and a new trial ordered with costs to appellant to abide the event. All concur.